Case 0:15-cv-62688-RS Document 71 Entered on FLSD Docket 01/31/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

     FLORIDIANS FOR SOLAR CHOICE, INC.,
     a Florida not for profit corporation,
                                                         CASE NO. 0:15 -cv-62688-BLOOM/Valle
           Plaintiff/Judgment Creditor,

     v.

     PCI CONSULTANTS, INC., a California
     Corporation; and ANGELO PAPARELLA,
     individually,

           Defendants/Judgment Debtors.
     _____________________________________/

          PCI CONSULTANTS, INC.’S RESPONSE TO MOTION TO REQUIRE
      DEFENDANT/JUDGMENT DEBTOR TO COMPLETE FLA. R. CIV. P. FORM 1.977

          Defendant PCI Consultants, Inc. (“PCI”) hereby responds to Plaintiff’s Motion to Require

 Defendant to Complete Fla. R. Civ. P. Form 1.977 [DE 66] (the “Motion”). PCI does not object

 to the relief sought in the Motion but respectfully requests that it be given forty-five days from the

 date of the order requiring same to complete the fact information sheet, which is the standard

 deadline to complete the fact information sheet under Fla. R. Civ. P. 1.560(b). See id. (“the court,

 at the request of the judgment creditor, shall order the judgment debtor or debtors to complete form

 1.977, including all required attachments, within 45 days of the order or such other reasonable

 time as determined by the court.”) PCI anticipates that a forty-five-day deadline will be sufficient

 time to compile and submit full and complete responses.1

          Dated: January 31, 2019




 1
  PCI’s principal is currently out of the country on a three-week pre-planned vacation in the Serengeti
 Plains with limited access to internet and files.



                                                     1
Case 0:15-cv-62688-RS Document 71 Entered on FLSD Docket 01/31/2019 Page 2 of 2



                                                     Respectfully Submitted,

                                                     By:     /s/ Averil Andrews
                                                            Averil Andrews, Esq. FBN: 105700
                                                            aandrews@devinegoodman.com
                                                            Robert J. Kuntz, Esq. FBN: 94668
                                                            rkuntz@devinegoodman.com
                                                            DEVINE GOODMAN RASCO & WATTS-
                                                            FITZGERALD LLP
                                                            2800 Ponce de Leon Blvd., Suite 1400
                                                            Coral Gables, FL 33134
                                                            Telephone: (305) 374-8200

                                                     Christian S. Molnar, Admitted Pro Hac Vice
                                                     cmolnar@arendsenlaw.com
                                                     Levi Lesches, Admitted Pro Hac Vice
                                                     llesches@arendsenlaw.com
                                                     ARENDSEN CANE MOLNAR, LLP
                                                     315 South Beverly Drive, Suite 320
                                                     Beverly Hills, California 90212
                                                     Telephone: (310) 299-8630

                                                     Attorneys for Defendants


                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing document was served

 via transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized

 manner for those counsel or parties who are not authorized to receive Notices of Electronic filing

 on all counsel or parties of record listed below on January 31, 2019.

         Marshall A. Adams                             Scott Lawrence Cagan
         Bernard M. Cassidy                            GRAY ROBINSON, PA
         LUBELL ROSEN, PA                              401 E. Las Olas Blvd., Suite 1000
         200 South Andrews Ave., Suite 900             Fort Lauderdale, Florida 33301
         Fort Lauderdale, Florida 33301                scott.cagan@gray-robinson.com
         maa@lubellrosen.com
         bcassidy@comcast.net

        Counsel for Plaintiff

                                                       /s/ Averil Andrews
                                                      Averil Andrews



                                                 2
